Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2022.
3.	Applicant’s election without traverse of Group II (method claims 9-12) in the reply filed on 10 January 2022 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS: 

	Cancel claims 1-8.
	

5.	This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse. Accordingly, claims 1-8 have been cancelled.



Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Claims 9-12 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 9, in particular, a method of manufacturing a pipeline sphere with electronic tracking capabilities, wherein the method comprises the steps of: securing a valve plate in a hemisphere mold; bonding the first hemisphere to a second identically formed hemisphere to form a sphere; installing a perforated carrier tube and contained electronics package into said sphere, through a selected one of the sphere end openings, wherein said carrier tube and contained electronics package is secured within the sphere via a pair of follower assemblies attached to said valve plates; and installing at least one valve body assembly within a selected follower assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Yates, Reynolds, Nehse et al., En Dean, and van Pol et al. are pertinent to various spherically shaped pipeline pigging arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723